Stephens, J.
1. A person who creates or maintains a pond of water upon private premises is under no duty to maintain it in a condition of safety, as against drowning, for children who, with the mere acquiescence and knowledge of the owner but without express and implied invitation, come upon the premises and go in the pond. The doctrine of the “turntable cases” does not apply to such a situation. Savannah, Florida and Western Railway Co. v. Beavers, 113 Ga. 398 (39 S. E. 82, 54 L. R. A. 314); Hargreaves v. Deacon, 25 Mich. 1; Peters v. Bowman, 115 Cal. 345 (47 Pac. 113, 598, 56 Am. St. R. 106) ; Stendal v. Boyd, 67 Minn. 279 (69 N. W. 899).
2. Where in such a case the landowner and a municipality whose alleged negligence caused an accumulation of water which created the pond were sued jointly by the mother of a child nine years of age, for loss of services of the child, resulting from its death by drowning in the pond, the petition failed to set out a cause of action against either defendant, and the general demurrer of each defendant was properly sustained.

Judgment affirmed.


Jenkins, P. J., and Bell, J., eoneur.